Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  154821 & (72)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 154821
                                                                    COA: 324157
                                                                    Kent CC: 10-002810-FC
  MIKE TORRES ZUNIGA,
           Defendant-Appellant.

  _____________________________________/

         By order of May 2, 2017, the application for leave to appeal the September 29,
  2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Skinner (Docket No. 152448) and People v Hyatt (Docket No. 153081). On
  order of the Court, the cases having been decided on June 20, 2018, 502 Mich. 89 (2018),
  the application is again considered. It appearing to this Court that the case of People v
  Masalmani (Docket No. 154773) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case. The motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
         t0329
                                                                               Clerk